DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 09/24/2020.                      .
2.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810260590.X, filed in China on March 27, 2018.
2.	Domestic benefit has been claim with regards to PCT Application No.5 PCT/CN2019/077652 filed March 11, 2019.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/24/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/24/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason(s): 
The claimed invention (17 – 20) is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 17 is determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: 
Claim 17 contain the claim limitation “computer-readable storage  medium …”
The specification defines a ”computer readable medium" in ¶ 0091 , which states:
“ The computer-readable storage medium is, for example, a ROM, a RAM,15 a magnetic disk, or an optical disc.” ¶ 0097 further states: 

“The preceding storage medium includes: any medium10 capable of storing program code, such as a USB flash drive, a removable hard disk, a read- only memory, a random access memory, a magnetic disk, or an optical disc.” (emphasis added) 
The above paragraphs  is broadly interpreted to includes carrier wave/signal per se since electromagnetic signal/wave can store and transmit information from two points over a medium (that is information is stored as it transition a particular medium), e.g., wire or wireless. By the specification’s definition of “computer readable storage medium,” the scope of the claim limitation encompasses a signal. A signal does not fall into one of the four statutory classes. Therefore the claim is directed toward non-statutory subject matter. Thus, in this case, a claim to a CRM (computer readable medium) or CRSM (computer readable storage medium) is ineligible unless amended to avoid the signal embodiment.  
It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable storage media (see in Re Nuijten).
Applicant can also amend the claim in accordance with the original disclosure, by including the phrase “wherein the medium is not a signal”.

 	Claims  18 - 20 are rejected under 35 U.S.C. 101 for the same reason stated above by virtue of their dependency on a rejected based claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 – 2, 7 – 10, 15 - 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipate  by MediaTek Inc. (  R1-1803441,  Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Summary 2 on Remaining issues on Beam Failure Recovery).
 	Regarding claim 1, A method for determining a Beam Failure Detection Reference Signal (BFD RS) 5resource, applied to a user-side device (page 14, “If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set q0…”,  in other words the UE will perform the following method steps set forth below to identify the BFD RS resource ), the method comprising: 
 	determining the BFD RS resource based on a Transmission Configuration Indication (TCI) state of a Control Resource Set (CORESET) (Page 14: “ If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH”,  In other words if the UE does not receive the identified resource configuration the RS is transmitted on to perform BFD it will do so by obtaining this information via the TCI associated with a  given CORSET it is operating on.]  when no BFD RS resource used for measurement of a BFD RS is configured. [Page 14: “If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig” ] [In other words if there is no BFD RS or the BFD RS is missing or not received by the UE, the UE can use the TCI property (TCI is well known to be sent via DCI and includes QCL  relationship of DL RS with DMRS. See section 4.2) of a given coreset the UE is operating on to determine the index of the resources for BFD RS]

	Claims 9 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such limitation as a UE is disclose on page 14 of Media Tek as performing the steps of claim 1. The processor and computer readable storage medium is implied since the UE has to store such configuration to be acted on by a processor to perform the complex operation throughout the reference of Media Tek. 

NOTE to applicant:
The references and pertinent section listed  below also covers claim 1 limitation:
A. 	ZTE, Sanechips ( R1-1801582,  Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Remaining issues on Beam Recovery), see page 4, section 3. 
B.	Nokia, Nokia Shanghai Bell (R1-1802557, Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Remaining Details on Beam Recovery), see section 2.3.
C.	Intel Corporation (R1-1802397, Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Remaining issues on Beam failure Recovery), see section 6, first paragraph  on the 5th page.
D.	Tsai et al. (US 2019/0274169 A1, the provisional application (62/638,525) date is relied on see page 16 of the provisional application included for the applicant consideration) see ¶ 0252
E.	Moon et al. (US 20200221428 A1, provisional date is relied on for support), see ¶ 0169

Claim 2, Media Tek further discloses: The method according to claim 1, wherein the TCI state is used to indicate a Reference Signal (RS) set; and determining a BFD RS resource based on a TCI state of a CORESET comprises: determining the BFD RS resource based on the RS set indicated by the TCI state. (Page 14: “ If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH”.]  [see reference A-E above as well].

Claims 10 and 18  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Claim 7, MediaTek further discloses: The method according to claim 1, wherein the TCI state of the CORESET comprises: 5a TCI state of a CORESET of a current Bandwidth Part (BWP) of a current cell.  [see the last paragraph on page 27.  “…TCI states for respective control resource sets within the same BWP].

Claim 15  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Claim 8, MediaTek further discloses: The method according to claim 1, wherein the BFD RS comprises at least one of a periodic Channel State Information Reference Signal (CSI-RS) and a Synchronization Signal Bock (SSB). [Page 14, the reference signal can be CSI-RS and/or SS block indexes].

Claim 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3 – 6, 11 – 14 and 19 – 20  and is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek Inc. (  R1-1803441,  Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Summary 2 on Remaining issues on Beam Failure Recovery) in view of 3GPP TS 38.214 V15.0.0, 2017-12, provided by the applicant via IDS).
Regarding claim 3, Media Tek discloses: The method according to claim 2 (see rejected claim 2) MediaTek further disclose: wherein the RS set comprises at least one RS index and a Quasi-Colocation (QCL) [see section 4.2 on the 13th page states , For a UE, only periodic CSI-RS or SSB which is spatially QCL’ed with PDCCH DMRS is used for beam failure detection, page 14 further states  “If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH.]  determining from the RS set an RS index with a corresponding QCL(Page 14: “ If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH. IT is well know in the art that the TCI states involves QCL relationship of the BFD RS as seen in section 4.2 with DRMS ] [the above limitations are also seen  in ZTE, Sanechips ( R1-1801582,  Athens, Greece, Feb. 26th – Mar. 2nd, 2018,  Remaining issues on Beam Recovery), see page 4, section 3]
MediaTek does not disclose the QCL type being used however in the same field of endeavor the QCL type is disclosed by  3gpp that is transmitted by the TCI  , see the last paragraph on page 18 (section 5.1.5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mediatek’s system in view of 3GPP. The motivation for making the above modification would have been to properly decode the PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell [section 5.1.5 on the 18th page, first paragraph].

Claims 11 and 19  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.


 	Claim 4, 3GPP further discloses: The method according to claim 3, wherein the specified QCL type comprises: a type D.   [see section 5.1.5 on the 18th page, QCL type D]. For motivation see claim 3.

Claims 12 and 20   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.


Claim 5, Media Tek further discloses: The method according to claim 3, further comprising: determining a QCL parameter corresponding to the specified QCL type as a QCL parameter of the BFD RS resource. [section 4.2 on the 13th page, suggests that the QCL is used for beam failure detection, see page 14 for the resources index that is involve in the BFD RS], Media Tek does not disclose QCL parameter to a specified QCL type, such difference is seen in 3gpp section 5.1.5 on the 18th page. For motivation see claim 3.  

Claim 13   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

 
Claim 6, 3gpp further discloses: The method according to claim 5, wherein the QCL parameter corresponding to the specified QCL type comprises: a spatial reception parameter. [see page 18, last line]. For motivation see claim 3.

Claim 14   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463